DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
2.	Claims 1, 4-10, 12-17 and 19-24 have been examined and rejected. This Office action is responsive to the Appeal Brief filed on April 4, 2022 and the amendment filed on February 5, 2021, which has been entered in the above identified application. Based on Applicant’s Appeal Brief, prosecution has been reopened and a new ground of rejection has been presented.

Claim Objections
3.	Claim 17 is objected to because of the following informalities: 
a.	On [line 23] of claim 17, Examiner suggests changing “previews the moving input” to --previews in a direction of the moving input--.
b.	On [line 25] of claim 17, Examiner suggests changing “detailed content the moving input” to –detailed content in a direction of the moving input--.
c.	On [line 27] of claim 17, Examiner suggests changing “neutral content the moving input” to –neutral content in a direction of the moving input--.
d.	On [line 30] of claim 17, Examiner suggests changing “previews the moving input” to --previews in a direction of the moving input--.
e.	On [line 32] of claim 17, Examiner suggests changing “detailed content the moving input” to –detailed content in a direction of the moving input--.
f.	On [line 34] of claim 17, Examiner suggests changing “neutral content the moving input” to –neutral content in a direction of the moving input--.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 4, 9-10, 12-14, 17, 19, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Graham et al (U.S. Patent No. 7,495,795 B2), herein after Graham1 in view of Hawkins (U.S. Patent No. 10,235,020).

Claims 1, 4, 22 (System)
5-1.	Regarding claim 1, Graham1 teaches the claim comprising: one or more computer readable storage media; and program instructions stored on the one or more computer readable storage media that, when executed by at least one processor, cause the at least one processor to at least: initiate rendering, as a first scroll bar in a user interface to an application, of a first column comprising one or more content previews, by disclosing a client computer system [column 8, lines 53-67, figures 1-2] that generates a GUI [column 8, lines 39-42] having a palette of web pages that correspond to ranges of a multimedia document [column 61, line 64 to column 62, line 7]. The portion of web page 3020-4 covered by lens 3024 is displayed in a larger window 3026 [column 62, lines 59-60]. The user can change the positions of lens 3024 along the length of web page 3020-4 [column 62, lines 60-62] and the portion of the web page displayed in window 3026 is changed such that it continues to correspond to the portion of web page 3020-4 covered by lens 3024 [column 62, lines 62-64]. In this manner, the user may use lens 3024 to navigate the contents of the selected web page [column 62, lines 64-66]. The column displaying web page 3020-4 in the palette view of Graham1 is considered a scroll bar because (1) it shows which portion of web page 3020-4 is currently visible in window 3026 by using lens 3024 [see column 62, lines 59-60] and (2) it allows the user to control which portions of web page 3020-4 is currently visible in window 3026 [see column 62, lines 60-66]. As shown in [figure 30A], the column displaying web page 3020-4 in the palette view provides content previews because it displays the contents of web page 3020-4.
	Graham1 discloses initiate rendering... of a second column comprising detailed content corresponding to at least one of the one or more content previews, by disclosing a larger window ‘3026’ displays a portion of a web page covered by lens ‘3024’ in the palette of web pages [column 62, lines 59-60].
	Although Graham1 discloses that the user may use the scrollbar provided by window 3026 to scroll through the web page displayed in window 3026 and the position of lens 3024 over web page 3020-4 is changed such that it continues to correspond to the portion of web page displayed in window 3026 [column 62, line 66 to column 63, line 3; figure 30A], Graham1 does not expressly teach that the second column acts as a second scroll bar in the user interface. Hawkins discloses providing a content browse page 202 that includes an index panel 252 and a content panel 254 [column 4, lines 32-34; figure 2]. The index panel 252 includes a dynamic index to indicate which content items 204 are displayed and a position of the displayed portion of the content panel 254 [column 4, lines 40-43; column 5, lines 13-21]. The content panel 254 is an area of the content browse page 202 for presenting content items 204 to a user [column 4, lines 44-45]. One or more content items 204 in the content panel 254 are displayed on the display of the client device, while other content items 204 are hidden [column 4, lines 56-58]. Each index 234 corresponds to a respective content item 204 in the content panel 254 [column 5, lines 22-24]. The index panel 252 and the content panel 254 are operated together such that a user input in one of the index panel 252 and the content panel 254 causes the other of the index panel 252 and the content panel to be updated [column 6, lines 23-27]. For example, in response to a user providing an input on the content panel 254 that causes a position of a display region of the content panel 254 to be changed, the index panel 252 is updated to reflect the change in the position of the display region of the content panel 254 [column 6, lines 27-34]. Similarly, a user may provide an input on the index panel 252 to cause a position of a display region of the content panel 254 to be changed, as if an input was provided on the content panel 254 [column 6, lines 34-38]. This would enhance user interaction with and consumption of content items by making content items more easily navigable. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the window 3026 of Graham1 as a detailed content panel that acts as a scroll bar where user input in one of a panel displaying content previews and a panel displaying detailed content causes the other of the panel displaying content previews and the panel displaying detailed content to be updated, as taught by Hawkins. This would enhance user interaction with and consumption of content items by making content items more easily navigable.
Graham1-Hawkins teach in response to detecting a moving input applied to the first column: scroll the one or more content previews in a direction of the moving input applied to the first column; and scroll the detailed content in the direction of moving input applied to the first column, by disclosing that when the position of lens 3024 along the length of web page 3020-4 is changed, the portion of the web page displayed in window 3026 is changed such that it continues to correspond to the portion of web page 3020-4 covered by lens 3024 [Graham1, column 62, lines 60-64]. The index panel 252 and the content panel 254 are operated together such that a user input in one of the index panel 252 and the content panel 254 causes the other of the index panel 252 and the content panel to be updated [Hawkins, column 6, lines 23-27]. The index panel 252 displays a limited number of indexes 234, where indexes 234 correspond to the content items 204 currently displayed in the content panel [Hawkins, column 5, lines 32-36] and a scroll operation may be performed on the index panel to cause a position of a display region of the content panel 254 to be changed, as if an input was provided on the content panel 254 [Hawkins, column 6, lines 12-19, 34-40].
Graham1-Hawkins teach in response to detecting a moving input applied to the second column: scroll the one or more content previews in a direction of the moving input applied to the second column; and scroll the detailed content in the direction of the moving input applied to the second column, by disclosing that the index panel 252 and the content panel 254 are operated together such that a user input in one of the index panel 252 and the content panel 254 causes the other of the index panel 252 and the content panel to be updated [Hawkins, column 6, lines 23-27]. For example, in response to a user providing an input on the content panel 254 that causes a position of a display region of the content panel 254 to be changed, the index panel 252 is updated to reflect the change in the position of the display region of the content panel 254 [Hawkins, column 6, lines 27-34].

5-2.	Regarding claim 4, Graham1-Hawkins teach all the limitations of claim 1, wherein at least a portion of the detailed content corresponds to at least two of the one or more content previews, by disclosing that the larger window ‘3026’ displays a portion of a web page covered by lens ‘3024’ in the palette of web pages [Graham1, column 62, lines 59-60] and corresponds to a range ‘3030’ in thumbar ‘3002’ selected by the user [Graham1, column 63, lines 11-17, figure 30B]. Each index 234 corresponds to a respective content item 204 in the content panel 254 [Hawkins, column 5, lines 22-24; figure 2].

5-3.	Regarding claim 22, Graham1-Hawkins teach all the limitations of claim 1, wherein the program instructions, when executed by the at least one processor, further cause the at least one processor to: initiate rendering, as a third scroll bar in a user interface, a third column comprising neutral content, by disclosing a thumbar ‘3002’ that displays content from the multimedia document [Graham1, column 61, lines 51-63, figure 30A]. The thumbar may contain a lens ‘2926’ for scrolling content, as described with respect to FIG. 3 [Graham1, column 54, lines 35-52].
	Graham1-Hawkins teach in response to detecting a moving input applied to the third column: scroll the one or more content previews in a direction of the moving input applied to the third column; the detailed content in the direction of the moving input applied to the third column; and the neutral content across the user interface in the direction of the moving input applied to the third column, by disclosing that the thumbar may contain a lens ‘2926’ for scrolling content, as described with respect to FIG. 3 [Graham1, column 54, lines 35-52]. FIG. 3 describes a lens ‘314,’ similar to the lens ‘2926,’ that allows a user to scroll through multimedia information displayed in viewing area ‘306’ [column 12, lines 30-43]. Selecting a different range in thumbar ‘3002’ changes the portion of the web page displayed in the palette of web pages and the portion of web page displayed in window ‘3026’ [Graham1, column 63, lines 11-17].

Claims 9-10, 12-14 (Method)
5-4.	Regarding claim 9, Graham1 teaches the claim comprising: enabling display, as a first scroll bar in a user interface to the application, of a first column comprising one or more content previews, by disclosing a client computer system [column 8, lines 53-67, figures 1-2] that generates a GUI [column 8, lines 39-42] having a palette of web pages that correspond to ranges of a multimedia document [column 61, line 64 to column 62, line 7]. The portion of web page 3020-4 covered by lens 3024 is displayed in a larger window 3026 [column 62, lines 59-60]. The user can change the positions of lens 3024 along the length of web page 3020-4 [column 62, lines 60-62] and the portion of the web page displayed in window 3026 is changed such that it continues to correspond to the portion of web page 3020-4 covered by lens 3024 [column 62, lines 62-64]. In this manner, the user may use lens 3024 to navigate the contents of the selected web page [column 62, lines 64-66]. The column displaying web page 3020-4 in the palette view of Graham1 is considered a scroll bar because (1) it shows which portion of web page 3020-4 is currently visible in window 3026 by using lens 3024 [see Graham1, column 62, lines 59-60] and (2) it allows the user to control which portions of web page 3020-4 is currently visible in window 3026 [see Graham1, column 62, lines 60-66]. As shown in [figure 30A], the column displaying web page 3020-4 in the palette view provides content previews because it displays the contents of web page 3020-4.
	Graham1 teaches enabling display... adjacent to the first column, a second column comprising detailed content, by disclosing a larger window ‘3026’ displays a portion of a web page covered by lens ‘3024’ in the palette of web pages [column 62, lines 59-60].
	Although Graham1 discloses that the user may use the scrollbar provided by window 3026 to scroll through the web page displayed in window 3026 and the position of lens 3024 over web page 3020-4 is changed such that it continues to correspond to the portion of web page displayed in window 3026 [column 62, line 66 to column 63, line 3; figure 30A], Graham1 does not expressly teach that the second column acts as a second scroll bar. Hawkins discloses providing a content browse page 202 that includes an index panel 252 and a content panel 254 [column 4, lines 32-34; figure 2]. The index panel 252 includes a dynamic index to indicate which content items 204 are displayed and a position of the displayed portion of the content panel 254 [column 4, lines 40-43; column 5, lines 13-21]. The content panel 254 is an area of the content browse page 202 for presenting content items 204 to a user [column 4, lines 44-45]. One or more content items 204 in the content panel 254 are displayed on the display of the client device, while other content items 204 are hidden [column 4, lines 56-58]. Each index 234 corresponds to a respective content item 204 in the content panel 254 [column 5, lines 22-24]. The index panel 252 and the content panel 254 are operated together such that a user input in one of the index panel 252 and the content panel 254 causes the other of the index panel 252 and the content panel to be updated [column 6, lines 23-27]. For example, in response to a user providing an input on the content panel 254 that causes a position of a display region of the content panel 254 to be changed, the index panel 252 is updated to reflect the change in the position of the display region of the content panel 254 [column 6, lines 27-34]. Similarly, a user may provide an input on the index panel 252 to cause a position of a display region of the content panel 254 to be changed, as if an input was provided on the content panel 254 [column 6, lines 34-38]. This would enhance user interaction with and consumption of content items by making content items more easily navigable. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the window 3026 of Graham1 as a detailed content panel that acts as a scroll bar where user input in one of a panel displaying content previews and a panel displaying detailed content causes the other of the panel displaying content previews and the panel displaying detailed content to be updated, as taught by Hawkins. This would enhance user interaction with and consumption of content items by making content items more easily navigable.
Graham1-Hawkins teach in response to detecting a moving input applied to the first column: scroll the one or more content previews in a direction of the moving input applied to the first column; and scroll the detailed content in the direction of the moving input applied to the first column, by disclosing that when the position of lens 3024 along the length of web page 3020-4 is changed, the portion of the web page displayed in window 3026 is changed such that it continues to correspond to the portion of web page 3020-4 covered by lens 3024 [Graham1, column 62, lines 60-64]. The index panel 252 and the content panel 254 are operated together such that a user input in one of the index panel 252 and the content panel 254 causes the other of the index panel 252 and the content panel to be updated [Hawkins, column 6, lines 23-27]. The index panel 252 displays a limited number of indexes 234, where indexes 234 correspond to the content items 204 currently displayed in the content panel [Hawkins, column 5, lines 32-36] and a scroll operation may be performed on the index panel to cause a position of a display region of the content panel 254 to be changed, as if an input was provided on the content panel 254 [Hawkins, column 6, lines 12-19, 34-40].
Graham1 teaches in response to detecting a moving input applied to the second column: scroll the one or more content previews in a direction of the moving input applied to the second column; and scroll the detailed content in the direction of the moving input applied to the second column, by disclosing that the index panel 252 and the content panel 254 are operated together such that a user input in one of the index panel 252 and the content panel 254 causes the other of the index panel 252 and the content panel to be updated [Hawkins, column 6, lines 23-27]. For example, in response to a user providing an input on the content panel 254 that causes a position of a display region of the content panel 254 to be changed, the index panel 252 is updated to reflect the change in the position of the display region of the content panel 254 [Hawkins, column 6, lines 27-34].

5-5.	Regarding claim 10, Graham1-Hawkins teach all the limitations of claim 9, wherein the detailed content corresponds to at least one of the one or more content previews, by disclosing that the larger window ‘3026’ displays a portion of a web page covered by lens ‘3024’ in the palette of web pages [Graham1, column 62, lines 59-60]. Each index 234 corresponds to a respective content item 204 in the content panel 254 [Hawkins, column 5, lines 22-24; figure 2].

5-6.	Regarding claim 12, Graham1-Hawkins teach all the limitations of claim 9, further comprising displaying, adjacent to the second column, a third column comprising neutral content as a third scroll bar in the user interface to the application, by disclosing a thumbar ‘3002’ that displays content from the multimedia document [Graham1, column 61, lines 51-63, figure 30A]. The thumbar may contain a lens ‘2926’ for scrolling content, as described with respect to FIG. 3 [Graham1, column 54, lines 35-52].

5-7.	Regarding claim 13, Graham1-Hawkins teach all the limitations of claim 12, further comprising in response to receiving a moving input corresponding to a portion of the third scroll bar, scrolling the one or more content previews, the detailed content, and the neutral content across the user interface, by disclosing that the thumbar may contain a lens ‘2926’ for scrolling content, as described with respect to FIG. 3 [Graham1, column 54, lines 35-52]. FIG. 3 describes a lens ‘314,’ similar to the lens ‘2926,’ that allows a user to scroll through multimedia information displayed in viewing area ‘306’ [column 12, lines 30-43]. Selecting a different range in thumbar ‘3002’ changes the portion of the web page displayed in the palette of web pages and the portion of web page displayed in window ‘3026’ [Graham1, column 63, lines 11-17]. 

5-8.	Regarding claim 14, Graham1-Hawkins teach all the limitations of claim 9, wherein the neutral content corresponds to at least one of the one or more content previews and at least a portion of the detailed content, by disclosing that the thumbar ‘3002’ displays content from the multimedia document [Graham1, column 61, lines 51-63, figure 30A].

Claims 17, 19 (Apparatus)
5-9.	Regarding claim 17, Graham1 teaches the claim comprising: one or more computer readable storage media; and an application embodied at least in part in program instructions stored on the one or more computer readable storage media and comprising: a first scroll bar through which to display one or more content previews in a user interface to the application, by disclosing a client computer system [column 8, lines 53-67, figures 1-2] that generates a GUI [column 8, lines 39-42] having a palette of web pages that correspond to ranges of a multimedia document [column 61, line 64 to column 62, line 7]. The portion of web page 3020-4 covered by lens 3024 is displayed in a larger window 3026 [column 62, lines 59-60]. The user can change the positions of lens 3024 along the length of web page 3020-4 [column 62, lines 60-62] and the portion of the web page displayed in window 3026 is changed such that it continues to correspond to the portion of web page 3020-4 covered by lens 3024 [column 62, lines 62-64]. In this manner, the user may use lens 3024 to navigate the contents of the selected web page [column 62, lines 64-66]. The column displaying web page 3020-4 in the palette view of Graham1 is considered a scroll bar because (1) it shows which portion of web page 3020-4 is currently visible in window 3026 by using lens 3024 [see Graham1, column 62, lines 59-60] and (2) it allows the user to control which portions of web page 3020-4 is currently visible in window 3026 [see Graham1, column 62, lines 60-66]. As shown in [figure 30A], the column displaying web page 3020-4 in the palette view provides content previews because it displays the contents of web page 3020-4.
Graham1 teaches... display detailed content corresponding to at least one of the one or more content previews in the user interface to the application, by disclosing a larger window ‘3026’ displays a portion of a web page covered by lens ‘3024’ in the palette of web pages [column 62, lines 59-60].
Although Graham1 discloses that the user may use the scrollbar provided by window 3026 to scroll through the web page displayed in window 3026 and the position of lens 3024 over web page 3020-4 is changed such that it continues to correspond to the portion of web page displayed in window 3026 [column 62, line 66 to column 63, line 3; figure 30A], Graham1 does not expressly teach that the detailed content is displayed through a second scroll bar. Hawkins discloses providing a content browse page 202 that includes an index panel 252 and a content panel 254 [column 4, lines 32-34; figure 2]. The index panel 252 includes a dynamic index to indicate which content items 204 are displayed and a position of the displayed portion of the content panel 254 [column 4, lines 40-43; column 5, lines 13-21]. The content panel 254 is an area of the content browse page 202 for presenting content items 204 to a user [column 4, lines 44-45]. One or more content items 204 in the content panel 254 are displayed on the display of the client device, while other content items 204 are hidden [column 4, lines 56-58]. Each index 234 corresponds to a respective content item 204 in the content panel 254 [column 5, lines 22-24]. The index panel 252 and the content panel 254 are operated together such that a user input in one of the index panel 252 and the content panel 254 causes the other of the index panel 252 and the content panel to be updated [column 6, lines 23-27]. For example, in response to a user providing an input on the content panel 254 that causes a position of a display region of the content panel 254 to be changed, the index panel 252 is updated to reflect the change in the position of the display region of the content panel 254 [column 6, lines 27-34]. Similarly, a user may provide an input on the index panel 252 to cause a position of a display region of the content panel 254 to be changed, as if an input was provided on the content panel 254 [column 6, lines 34-38]. This would enhance user interaction with and consumption of content items by making content items more easily navigable. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the window 3026 of Graham1 as a detailed content panel that acts as a scroll bar where user input in one of a panel displaying content previews and a panel displaying detailed content causes the other of the panel displaying content previews and the panel displaying detailed content to be updated, as taught by Hawkins. This would enhance user interaction with and consumption of content items by making content items more easily navigable.
Graham1-Hawkins teach a third scroll bar through which to display neutral content in the user interface to the application, by disclosing a thumbar ‘3002’ that displays content from the multimedia document [Graham1, column 61, lines 51-63, figure 30A]. The thumbar may contain a lens ‘2926’ for scrolling content, as described with respect to FIG. 3 [Graham1, column 54, lines 35-52].
Graham1-Hawkins teach wherein in response to detecting a moving input applied to the first scroll bar: scroll the one or more content previews in a direction of the moving input applied to the first scroll bar; scroll the detailed content in the direction of the moving input applied to the first scroll bar, by disclosing that when the position of lens 3024 along the length of web page 3020-4 is changed, the portion of the web page displayed in window 3026 is changed such that it continues to correspond to the portion of web page 3020-4 covered by lens 3024 [Graham1, column 62, lines 60-64]. The index panel 252 and the content panel 254 are operated together such that a user input in one of the index panel 252 and the content panel 254 causes the other of the index panel 252 and the content panel to be updated [Hawkins, column 6, lines 23-27]. The index panel 252 displays a limited number of indexes 234, where indexes 234 correspond to the content items 204 currently displayed in the content panel [Hawkins, column 5, lines 32-36] and a scroll operation may be performed on the index panel to cause a position of a display region of the content panel 254 to be changed, as if an input was provided on the content panel 254 [Hawkins, column 6, lines 12-19, 34-40].
Graham1-Hawkins teach wherein in response to detecting a moving input applied to the first scroll bar: scroll the neutral content in the direction of the moving input applied to the first scroll bar, by disclosing that the thumbar ‘3002’ may contain a lens ‘2926’ for scrolling content [Graham1, column 54, lines 35-52]. There is an interrelationship between the position of lens ‘2926’ in thumbar ‘3002,’ the position of lens ‘3024’ in the palette of web pages, and the portion of web page displayed in larger window ‘3026’ [Graham1, column 62, lines 60-64; column 12, lines 30-43; column 13, lines 9-14; column 16, lines 14-20, 32-42; column 63, lines 11-17; figures 3, 30A-B]. Hawkins discloses that when certain content items are hidden from display, such content items may be subsequently displayed by scrolling [Hawkins, column 4, lines 56-67; column 6, lines 27-34]. One of ordinary skill would be able to apply this concept to any preview window, including the preview window ‘3002’ of Graham1, which acts as a preview to the palette of web pages and the larger window ‘3026,’ to achieve predictable results. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to display in the thumbar ‘3002’ of Graham1, only a portion of the preview such that scrolling the portion of the preview scrolls more detailed content and vice versa, as taught by Hawkins. This would prevent the preview from being too small. Thus, the ability to scroll thumbar ‘3002,’ the palette of web pages, and the larger window ‘3026’ and the interrelationship between the position of lens ‘2926’ in thumbar ‘3002,’ the position of lens ‘3024’ in the palette of web pages, and the portion of web page displayed in larger window ‘3026,’ in view of Hawkins, would allow scrolling of one of the display areas to affect the other display areas.
Graham1 teaches in response to detecting a moving input applied to the second scroll bar: scroll the one or more content previews the moving input applied to the second scroll bar; scroll the detailed content the moving input applied to the second scroll bar, by disclosing that the index panel 252 and the content panel 254 are operated together such that a user input in one of the index panel 252 and the content panel 254 causes the other of the index panel 252 and the content panel to be updated [Hawkins, column 6, lines 23-27]. For example, in response to a user providing an input on the content panel 254 that causes a position of a display region of the content panel 254 to be changed, the index panel 252 is updated to reflect the change in the position of the display region of the content panel 254 [Hawkins, column 6, lines 27-34].
Graham1 teaches in response to detecting a moving input applied to the second scroll bar: scroll the neutral content the moving input applied to the second scroll bar, by disclosing that the thumbar ‘3002’ may contain a lens ‘2926’ for scrolling content [Graham1, column 54, lines 35-52]. There is an interrelationship between the position of lens ‘2926’ in thumbar ‘3002,’ the position of lens ‘3024’ in the palette of web pages, and the portion of web page displayed in larger window ‘3026’ [Graham1, column 62, lines 60-64; column 12, lines 30-43; column 13, lines 9-14; column 16, lines 14-20, 32-42; column 63, lines 11-17; figures 3, 30A-B]. Thus, input on the detailed content of Graham1-Hawkins would scroll the preview content as well as the neutral content.
Graham1 teaches in response to detecting a moving input applied to the third scroll bar: scroll the one or more content previews the moving input applied to the third scroll bar, scroll the detailed content the moving input applied to the third scroll bar; and scroll the neutral content the moving input applied to the third scroll bar, by disclosing that the thumbar may contain a lens ‘2926’ for scrolling content, as described with respect to FIG. 3 [Graham1, column 54, lines 35-52]. FIG. 3 describes a lens ‘314,’ similar to the lens ‘2926,’ that allows a user to scroll through multimedia information displayed in viewing area ‘306’ [Graham1, column 12, lines 30-43]. There is an interrelationship between the position of lens ‘2926’ in thumbar ‘3002,’ the position of lens ‘3024’ in the palette of web pages, and the portion of web page displayed in larger window ‘3026’ [Graham1, column 62, lines 60-64; column 12, lines 30-43; column 13, lines 9-14; column 16, lines 14-20, 32-42; column 63, lines 11-17; figures 3, 30A-B]. Thus, input on the neutral content of Graham1-Hawkins would scroll the preview content as well as the detailed content.

5-10.	Regarding claim 19, Graham1-Hawkins teach all the limitations of claim 18, wherein the moving input applied to the first scroll bar is in at least one of a vertical direction or a horizontal direction, by disclosing, as shown in [Graham1, figure 30A], the palette of web pages and the larger window ‘3026’ may be scrolled vertically. 

6.	Claims 5, 15, 20, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Graham et al (U.S. Patent No. 7,495,795 B2) (Graham1), in view of Hawkins (U.S. Patent No. 10,235,020), and further in view of Lindemann (U.S. Patent No. 7,458,035).

6-1.	Regarding claim 5, Graham1-Hawkins teach all the limitations of claim 1. Graham1-Hawkins does not expressly teach wherein the one or more content previews include a content preview scroll speed, and wherein the detailed content includes a detail content scroll speed. Lindemann discloses displaying various scrolling zones that scroll at different speeds [column 10, lines 57-60]. This would allow a user to more quickly select an item with fewer user operations. It would have been obvious to one of ordinary skill in the art before the effective filing date to provide for the various areas of Graham1-Hawkins, different scrolling speeds for each scrolling zone as taught by Lindemann. This would allow a user to more quickly select an item with fewer user operations.

6-2.	Regarding claim 15, Graham1-Hawkins teach all the limitations of claim 12. Graham1-Hawkins do not expressly teach wherein the first scroll bar includes a content preview scroll speed, wherein the second scroll bar includes a detailed content scroll speed, and wherein the third scroll bar includes a neutral content scroll speed. Lindemann discloses displaying at least two or more scrolling zones [column 2, lines 61-63] that scroll at different speeds [column 10, lines 57-60]. This would allow a user to more quickly select an item with fewer user operations. It would have been obvious to one of ordinary skill in the art before the effective filing date to provide for the various areas of Graham1-Hawkins, different scrolling speeds for each scrolling zone as taught by Lindemann. This would allow a user to more quickly select an item with fewer user operations.

6-3.	Regarding claim 20, Graham1-Hawkins teach all the limitations of claim 17. Graham1-Hawkins do not expressly teach wherein the first scroll bar includes a content preview scroll speed, wherein the second scroll bar includes a detailed content scroll speed, and wherein the third scroll bar includes a neutral content scroll speed. Lindemann discloses displaying at least two or more scrolling zones [column 2, lines 61-63] that scroll at different speeds [column 10, lines 57-60]. This would allow a user to more quickly select an item with fewer user operations. It would have been obvious to one of ordinary skill in the art before the effective filing date to provide for the various areas of Graham1-Hawkins, different scrolling speeds for each scrolling zone as taught by Lindemann. This would allow a user to more quickly select an item with fewer user operations.

6-4.	Regarding claim 23, Graham1-Hawkins-Lindemann teach all the limitations of claim 5, wherein the program instructions, when executed by the at least one processor, further cause the at least one processor to: scroll the one or more content previews at the content preview scroll speed; and scroll the detailed content at the detailed content scroll speed, by disclosing that the different scrolling zones scroll at different speeds [Lindemann, column 2, lines 61-63; column 10, lines 57-60].

6-5.	Regarding claim 24, Graham1-Hawkins-Lindemann teach all the limitations of claim 15, further comprising: scrolling the one or more content previews at the content preview scroll speed; scrolling the detailed content at the detailed content scroll speed; and scrolling the neutral content at the neutral content scroll speed, by disclosing that the different scrolling zones scroll at different speeds [Lindemann, column 2, lines 61-63; column 10, lines 57-60].

7.	Claims 6-8, 16, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Graham et al (U.S. Patent No. 7,495,795 B2) (Graham1), in view of Hawkins (U.S. Patent No. 10,235,020), in view of Lindemann (U.S. Patent No. 7,458,035), and further in view of Peters (Pub. No. US 2007/0143706 A1).

7-1.	Regarding claim 6, Graham1-Hawkins-Lindemann teach all the limitations of claim 5. Graham1-Hawkins-Lindemann do not expressly teach wherein the content preview scroll speed is four times the detailed content scroll speed. Peters discloses providing a variable speed scrollbar that enables a user to speed up or slow down scrolling by manipulating an accelerator/decelerator field [paragraph 7]. A number of gradations in speed are provided [paragraph 8] and the scrolling rate may be proportional to a displacement of the speed selector from a previous position [paragraph 13]. The manual speed scrolling may be incorporated into any kind of computer display [paragraph 11]. This would provide more control to the user and allow for scrolling through certain sections of a document more quickly. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide for various scrollable areas of Graham1-Hawkins-Lindemann, a variable speed scrollbar, as taught by Peters. This would provide more control to the user and allow for scrolling through certain sections of a document more quickly. Having variable speed scrollbars for the viewing areas would allow the user to set the scrolling speed for each section as the user desires.
Examiner also notes that the precise speed of the viewing areas is a matter of design or engineering choice, driven by such concerns as the length of the document and the type of information being reviewed. Applicant’s specification points to no specific advantage or particular purpose that setting a scrolling speed of the content preview as four times that of the detail content would provide. Having viewing areas with a different ratio of scrolling speeds would perform equally as well. It would have been obvious to one of ordinary skill in the art to choose an appropriate speed based upon the length and purpose with which the multimedia document is being reviewed. As such, it would have been an obvious matter of design or engineering choice to employ a scrolling speed for the areas ‘304,’ ‘306,’ the thumbar ‘3002,’ or the palette of web pages that is four times the speed of viewing area ‘308’ and larger window ‘3026’.

7-2.	Regarding claim 7, Graham1-Hawkins-Lindemann teach all the limitations of claim 5. Graham1-Hawkins-Lindemann do not expressly teach wherein the content preview scroll speed is two times the detailed content scroll speed. Peters discloses providing a variable speed scrollbar that enables a user to speed up or slow down scrolling by manipulating an accelerator/decelerator field [paragraph 7]. A number of gradations in speed are provided [paragraph 8] and the scrolling rate may be proportional to a displacement of the speed selector from a previous position [paragraph 13]. The manual speed scrolling may be incorporated into any kind of computer display [paragraph 11]. This would provide more control to the user and allow for scrolling through certain sections of a document more quickly. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide for the various scrollable areas of Graham1-Hawkins-Lindemann, a variable speed scrollbar, as taught by Peters. This would provide more control to the user and allow for scrolling through certain sections of a document more quickly. Having variable speed scrollbars for the viewing areas would allow the user to set the scrolling speed for each section as the user desires.
Examiner also notes that the precise speed of the viewing areas is a matter of design or engineering choice, driven by such concerns as the length of the document and the type of information being reviewed. Applicant’s specification points to no specific advantage or particular purpose that setting a scrolling speed of the content preview as twice that of the detail content would provide. Having viewing areas with a different ratio of scrolling speeds would perform equally as well. It would have been obvious to one of ordinary skill in the art to choose an appropriate speed based upon the length and purpose with which the multimedia document is being reviewed. As such, it would have been an obvious matter of design or engineering choice to employ a scrolling speed for the areas ‘304,’ ‘306,’ the thumbar ‘3002,’ or the palette of web pages that is four times the speed of viewing area ‘308’ and larger window ‘3026’.

7-3.	Regarding claim 8, Graham1-Hawkins-Lindemann teach all the limitations of claim 5. Graham1-Hawkins-Lindemann do not expressly teach wherein the program instructions, when executed by the at least one processor, further cause the at least one processor to display user preference options in a scroll speed menu for tuning at least the content preview scroll speed and the detailed content scroll speed. Peters discloses providing a variable speed scrollbar that enables a user to speed up or slow down scrolling by manipulating an accelerator/decelerator field [paragraph 7]. The accelerator/decelerator field may be hidden in normal operation, but may “pop up” upon some operation such as right-clicking on a scrollbar [paragraph 11]. A number of gradations in speed are provided [paragraph 8] and the scrolling rate may be proportional to a displacement of the speed selector from a previous position [paragraph 13]. The manual speed scrolling may be incorporated into any kind of computer display [paragraph 11]. This would provide more control to the user and allow for scrolling through certain sections of a document more quickly. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide for the various scrollable areas of Graham1-Hawkins-Lindemann, menus for allowing the user to adjust scroll speed, as taught by Peters. This would provide more control to the user and allow for scrolling through certain sections of a document more quickly.

7-4.	Regarding claim 16, Graham1-Hawkins-Lindemann teach all the limitations of claim 15. Graham1-Hawkins-Lindemann do not expressly teach wherein the detailed content scroll speed is half the neutral content scroll speed, and wherein the content preview scroll speed is two times the neutral content scroll speed. Peters discloses providing a variable speed scrollbar that enables a user to speed up or slow down scrolling by manipulating an accelerator/decelerator field [paragraph 7]. A number of gradations in speed are provided [paragraph 8] and the scrolling rate may be proportional to a displacement of the speed selector from a previous position [paragraph 13]. The manual speed scrolling may be incorporated into any kind of computer display [paragraph 11]. This would provide more control to the user and allow for scrolling through certain sections of a document more quickly. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide for the various scrollable areas of Graham1-Hawkins-Lindemann, a variable speed scrollbar, as taught by Peters. This would provide more control to the user and allow for scrolling through certain sections of a document more quickly. Having variable speed scrollbars for the viewing areas would allow the user to set the scrolling speed for each section as the user desires.
Examiner also notes that the precise speed of the viewing areas is a matter of design or engineering choice, driven by such concerns as the length of the document and the type of information being reviewed. Applicant’s specification points to no specific advantage or particular purpose that setting a scrolling speed of the detail content as half the neutral content, and setting the scrolling speed of the content preview as two times the neutral content would provide. Having viewing areas with different ratios of scrolling speeds would perform equally as well. It would have been obvious to one of ordinary skill in the art to choose an appropriate speed based upon the length and purpose with which the multimedia document is being reviewed. As such, it would have been an obvious matter of design or engineering choice to employ a scrolling speed for the window ‘3026’ that is half the speed of the thumbar and a scrolling speed for the palette of web pages that is two times the speed of the thumbar. 

7-5.	Regarding claim 21, Graham1-Hawkins-Lindemann teach all the limitations of claim 20. Graham1-Hawkins-Lindemann do not expressly teach wherein the detailed content scroll speed is half the neutral content scroll speed, and wherein the content preview scroll speed is two times the neutral content scroll speed. Peters discloses providing a variable speed scrollbar that enables a user to speed up or slow down scrolling by manipulating an accelerator/decelerator field [paragraph 7]. A number of gradations in speed are provided [paragraph 8] and the scrolling rate may be proportional to a displacement of the speed selector from a previous position [paragraph 13]. The manual speed scrolling may be incorporated into any kind of computer display [paragraph 11]. This would provide more control to the user and allow for scrolling through certain sections of a document more quickly. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide for the various scrollable areas of Graham1-Hawkins-Lindemann, a variable speed scrollbar, as taught by Peters. This would provide more control to the user and allow for scrolling through certain sections of a document more quickly. Having variable speed scrollbars for the viewing areas would allow the user to set the scrolling speed for each section as the user desires.
Examiner also notes that the precise speed of the viewing areas is a matter of design or engineering choice, driven by such concerns as the length of the document and the type of information being reviewed. Applicant’s specification points to no specific advantage or particular purpose that setting a scrolling speed of the detail content as half the neutral content, and setting the scrolling speed of the content preview as two times the neutral content would provide. Having viewing areas with different ratios of scrolling speeds would perform equally as well. It would have been obvious to one of ordinary skill in the art to choose an appropriate speed based upon the length and purpose with which the multimedia document is being reviewed. As such, it would have been an obvious matter of design or engineering choice to employ a scrolling speed for the window ‘3026’ that is half the speed of the thumbar and a scrolling speed for the palette of web pages that is two times the speed of the thumbar. 

Response to Arguments
8.	The Examiner acknowledges the Applicant’s amendments to claims 1, 9, 17, and 19, the cancellation of claims 2-3, and 11, and the addition of claims 22-24. Based on Applicant’s Appeal Brief dated April 4, 2022, prosecution has been reopened and a new ground of rejection has been presented. 
Regarding independent claim 1, Applicant had argued that Graham et al (U.S. Patent No. 7,495,795 B2) (Graham1), in view of McCommons (U.S. Patent No. 8,788,963) do not teach “initiate rendering, as a second scroll bar in the user interface, of a second column comprising detailed content corresponding to at least one of the one or more content previews” [Appeal brief, page 14, paragraph 3]. Examiner has rejected claim 1 under 35 U.S.C. 103 as being unpatentable over Graham1 in view of Hawkins (U.S. Patent No. 10,235,020). Applicant’s arguments have been considered but are moot in view of the new grounds of rejection.
	Similar arguments have been presented for claims 9 and 17 and thus, Applicant’s arguments are not persuasive for the same reasons.
	Applicant states that dependent claims 4-8, 10, 12-16, and 19-21 recite all the limitations of the independent claims, and thus, are allowable in view of the remarks set forth regarding independent claims 1, 9, and 17. However, as discussed above, Graham1 in view of Hawkins are considered to teach claims 1, 9, and 17, and consequently, claims 4-8, 10, 12-16, and 19-21 are rejected.
	
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN H TAN whose telephone number is (571)272-8595. The examiner can normally be reached M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVIN H TAN/Primary Examiner, Art Unit 2178